Gibson, J.,
concurring in part. I concur in the holding that the distribution of a preferred-stock dividend to the sole holder of the common stock of a corporation constitutes income yield within the meaning of Section 5701.10, Revised Code, but I can not agree that the tax to be collected in this case is to be determined by the one per cent limitation imposed by Section 2, Article XII, Ohio Constitution.
As the majority of the court indicates, the taxation of intangibles has been pre-empted by the state. The annual tax rate on intangible property on the classified tax list is prescribed by Section 5707.04, Revised Code. The tax rate so prescribed on investments is “five per cent of income yield or of income as provided by section 5711.10 of the Revised Code.” In my opinion the tax rate applicable in the instant case is five per cent of income yield which this court has determined to be the entire value of the preferred-stock dividend in addition to the cash dividend of eight thousand dollars.